         Case 2:19-cv-01897-GEKP Document 25 Filed 11/23/20 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

GERALD EDWARDS,
             Plaintiff                                    CIVIL ACTION

                v.

SANDRA MORGAN,                                            No. 19-1897
             Defendant

                                  ,,., ()   ORDER

        AND NOW, this }..        ~ of November, 2020, upon consideration of Defendant's
Motion for Summary Judgment (Doc. No. 11), Plaintiffs Responses to the Motion for Summary

Judgment (Doc. Nos. 15, 17, 18, 19, 20), Plaintiffs Notice (Doc. No. 21), Defendant's Motion to

Strike (Doc. No. 22), and Plaintiffs Response to the Motion to Strike (Doc. No. 23), it is

ORDERED that Defendant's Motion for Summary Judgment (Doc. No. 11) and Defendant's

Motion to Strike (Doc. No. 22) are GRANTED. The Clerk of Court shall mark this case CLOSED

for all purposes, including statistics.



                                                  BY THE COURT:




                                                  UNITED STATES DISTRICT JUDGE




                                              1
